Filed 6/7/22 In re K.R. CA2/4
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for
publication or ordered published for purposes of rule 8.1115.




IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                             SECOND APPELLATE DISTRICT

                                             DIVISION FOUR


 In re K.R., A Person Coming Under                                                  B312026
 Juvenile Court Law.
 LOS ANGELES COUNTY                                                                 (Los Angeles County
 DEPARTMENT OF CHILDREN                                                             Super. Ct. No.
 AND FAMILY SERVICES,                                                               17CCJP00213B)

             Plaintiff and Respondent,

 v.

 REYNA S. and JAMIE R.,

             Defendants and Appellants.

     APPEAL from orders of the Superior Court of Los
Angeles County, Jean M. Nelson, Judge. Affirmed.
     Elizabeth C. Alexander, under appointment by the
Court of Appeal, for Defendant and Appellant Reyna S.
     Jamie A. Moran, under appointment by the Court of
Appeal, for Defendant and Appellant Jamie R.
     Office of the County Counsel, Rodrigo A. Castro-Silva,
County Counsel, Kim Nemoy, Assistant County Counsel,
and William D. Thetford, Deputy County Counsel, for
Plaintiff and Respondent.

           ___________________________________________

                       INTRODUCTION
      In November 2020, the Los Angeles County
Department of Children and Family Services (DCFS) filed a
petition under Welfare and Institutions Code section 300,
subdivisions (b)(1) and (j) (section 300(b)(1) and section
300(j)) on behalf of five-month-old K.R., alleging he was at
risk due to the unresolved substance abuse problems of both
appellant-Mother Reyna S. and appellant-father Jamie R.
In April 2021, the juvenile court sustained the petition and
removed K.R. from both parents. On appeal, they contend
the court erred in finding jurisdiction and removing K.R.
from their custody because substantial evidence did not
support a finding they had substance abuse problems, or
that any such problems placed K.R. at risk. They also
contend the court erred by failing to place K.R. with Mother
in her inpatient drug treatment program.




                             2
      We conclude substantial evidence supports the court’s
jurisdictional findings, and the decision to remove K.R. from
both parents. We further conclude that the propriety of the
court’s decision not to place K.R. with Mother in her
inpatient program is likely moot as, according to Mother, her
residency at that program terminated in July 2021. In any
event, we discern no error in this decision, and therefore
affirm the court’s orders.

          STATEMENT OF RELEVANT FACTS

     A.     Background and Prior Involvement with
            DCFS
      Appellants Reyna S. and Jamie R. are the mother and
father of K.R. (born June 2020) and Alan (born February
2015). Mother is also the parent of Rose (born September
2009), Jesus (born August 2010), and Ariel (born September
2017); Father is also the parent of Jaime (born November
2005) and Anthony (born May 2007). This appeal concerns
only K.R.
      Mother’s criminal history included two arrests for
possession of a controlled substance. Father’s criminal
history included arrests for possession of controlled
substance paraphernalia, two arrests for possession of
narcotic controlled substances, two arrests for being under
the influence of a controlled substance, an arrest for bringing
a controlled substance into prison, and more than nine




                              3
arrests for possession of a controlled substance. Father is a
“registered substance offender.”
      In 2006, the juvenile court declared Father’s son Jaime
a dependent of the court after sustaining a petition alleging
that Father and Jaime’s mother had a history of drug abuse,
and made drug paraphernalia accessible to Jaime. In 2007,
the juvenile court declared Father’s son Anthony a
dependent of the court for the same reason. The juvenile
court terminated the family reunification services provided
in Jaime’s case, and ordered no family reunification services
in Anthony’s. In February 2008, the court terminated
Father’s parental rights to both children.
      In 2016, the juvenile court declared Mother’s children
Rose and Jesus -- along with Mother and Father’s son Alan --
dependents of the court after sustaining a petition alleging
that Mother physically abused Rose and Jesus; that Mother
and Father engaged in domestic violence in Rose’s presence;
that Mother was a current abuser of methamphetamine and
cared for the children while under the influence; and that
Father had a history of substance abuse. Family
reunification services were terminated due to Mother’s
inconsistency in following court orders; the children were
receiving permanent placement services. During the
investigation, Rose stated she had seen both Mother and
Father smoke a “white powder” using a “long object with . . .
a ‘cup’ at the end.” Rose stated Mother put this object in a
drawer, and Rose had also seen it lying on top of Mother’s
bed. Rose once gave the object to her maternal grandmother,




                             4
and her grandmother became very upset. When a police
officer showed Rose a picture of a pipe used to smoke
methamphetamine, she immediately identified it as the
object she had seen at her home. Rose also stated that
Mother smoked “red little things” which emitted white
smoke. Both Rose’s brother and the children’s foster parent
reported that Mother informed the children they were in
foster care because Rose had lied about her and Father’s
drug use. During this investigation, Father denied he had
ever used drugs, or had ever seen Mother use drugs.
      In September 2017, Mother gave birth to Ariel in her
home, and then brought her to the hospital.1 Mother was
very guarded and refused to provide any information. She
denied abusing substances, but refused any tests for both the
baby and herself, and wanted to leave the hospital as soon as
possible. Ariel was detained; the court eventually
terminated Mother’s rights to Ariel, and placed her with her
father.


      B.   DCFS Investigates a Referral
      In October 2020, DCFS received a referral alleging
general neglect of K.R. The reporting party alleged Mother
was in a drug treatment program and had tested positive for
crystal methamphetamine three days earlier. The reporting
party stated that Mother had explained that after she fought

1    Although Ariel was born during the period Mother and
Father were together, she is not Father’s child.




                              5
with Father, she left the house alone “to meet her friends to
get high.” Mother was “very guarded” because she was
concerned DCFS would remove K.R. Before K.R. was born,
Mother had told the reporting party she would rather risk
birthing him at home than going to a hospital where DCFS
would remove him.
      The next day, a children’s social worker (CSW) arrived
at the address listed in the referral and discovered that the
maternal grandmother (MGM) lived there, but Mother did
not. However, MGM was taking care of K.R., and informed
the CSW that Mother left K.R. with her every three or four
days, or whenever she was attending her drug treatment
program. MGM stated Mother had been drug free for “a few
months” due to weekly testing at a program.
      The next day, at the CSW’s request, Mother agreed to
drug test. However, when Mother arrived at the testing site,
she informed the CSW she was unable to test because the
CSW had told the site that Mother’s surname was R.
(Father’s last name), but her California ID listed her
surname as S. (her maiden name). Mother offered to stay at
the site while the CSW corrected the problem, but the CSW
told Mother she would need to return another day. Mother
then offered to test at her drug treatment program and
provide the CSW with the results. The CSW subsequently
received negative test results the next day.
      Eleven days later, the CSW met with Mother at MGM’s
home. Mother admitted that Ariel had been placed with her
father, and that Rose, Jesus, and Alan were receiving




                             6
permanent placement services, but refused to provide any
further details, claiming DCFS had removed the children
without proof of abuse or neglect. She elaborated that the
cases resulted from a false accusation that she used drugs,
and that this accusation originated from law enforcement
stopping her while she was driving and discovering needles
along with her mother-in-law’s medicine in her car. Mother
explained that although she was unable to complete the
court-ordered programs because she refused to lie and say
she had a substance abuse problem, she was now attending a
drug treatment program at Clinica Romero because she had
no choice. She reiterated she did not have a drug problem
and denied testing positive or using drugs. Mother stated
she was very concerned that DCFS would detain K.R.,
adding that she even hid her pregnancy from her other
children for fear one of them would mention it to DCFS.
Mother claimed she and Father had been in a relationship
for five years and had been married for two. She claimed the
relationship was good and was without domestic violence.
She denied Father had any substance abuse issues. Mother
explained he was a tattoo artist currently working in
Arizona and, once settled, Mother and K.R. would join him.
       The CSW interviewed Father in late October 2020. He
confirmed the length of his relationship with Mother, that
they were the parents of Alan and K.R., and that he was a
tattoo artist currently working in Arizona, with intentions to
open his own business in Georgia. He expressed no concerns
with Mother caring for K.R., claiming neither he nor Mother




                              7
drank alcohol or abused substances. Father stated he could
not drug test because he was not in California and did not
know when he would return. The next day, the CSW
received another negative drug test result from Mother.
      In November 2020, the program director at Clinica
Romero informed DCFS that Mother was signing a release
permitting the sharing of her information with DCFS, and
she also stated that Mother had 22 negative drug tests and
one positive test. The director opined Mother was “on the
right track.”
      Two weeks later, Mother informed the CSW that the
family had moved to Georgia. When the CSW stated a case
had been opened for K.R. and DCFS needed to know where
he was, Mother replied that she did not have their address
at hand and did not understand why DCFS opened a case
after she had completed her drug treatment program at
Clinica Romero (Mother claimed a certificate of completion
was pending). The next day, Mother texted her new address
to the CSW. She also called, asking the CSW what DCFS’s
recommendation was for her case; the CSW stated DCFS
wanted Mother to enter an inpatient program with K.R.
Mother agreed to look for such a program in Georgia.
      DCFS contacted the Child Protective Hotline in
Georgia to explain its concerns regarding the family; the
service refused to investigate but agreed to conduct a
courtesy interview. The service reported back that Mother
and Father were temporarily living with an aunt until they
found their own place, that K.R. was dressed appropriately




                            8
and had no marks or bruises, and that the family was well
stocked with baby supplies. DCFS also asked the Gwinnett
Police Department to conduct a child welfare visit; the
department reported the family appeared normal and in
good spirits, and it had no concern regarding K.R.’s safety.


      C.    DCFS Files a Petition
      In late November 2020, DCFS filed a petition under
section 300(b)(1) and section 300(j) on behalf of K.R. Counts
b-1 and j-1 identically alleged that Mother had a history of
substance abuse and was a current user of illicit drugs,
rendering her incapable of caring for K.R.; that Father knew
of Mother’s substance abuse and failed to protect K.R.; and
that K.R.’s siblings (Rose, Jesus, and Alan) were dependents
receiving permanent placement services due to Mother’s
substance abuse. Counts b-2 and j-2 identically alleged that
Father had a history of substance abuse rendering him
incapable of caring for K.R.; that Mother knew of Father’s
substance abuse and failed to protect K.R.; and that K.R.’s
half-siblings (Jaime and Anthony) were prior dependents of
the juvenile court who received permanent placement
services due to Father’s substance abuse; and that Father
was a registered controlled substance offender with a
criminal history including convictions for drug-related
offenses.
      At the detention hearing, counsel for K.R., and for each
parent, all asked the court not to detain K.R., contending




                              9
DCFS had not met its burden. The court disagreed, and
ordered K.R. detained. He was transported from Georgia to
California and placed in the care of the maternal aunt and
uncle.


      D. DCFS Continues to Investigate
      The CSW again interviewed Father. Father admitted
Mother had one positive drug test but claimed the next five
tests were negative. He also stated that Mother was “on the
cusp” of graduating from her drug treatment program before
she had to leave for Georgia. Father reported he was taking
a domestic violence class and attending Narcotics
Anonymous.2 He expressed his belief that DCFS failed to
help his family, and that the current allegations about him
were outdated. He admitted that two of his children were
removed from him due to his substance abuse, and that his
rights to those children were ultimately terminated. He also
stated that he and Mother had no contact with Alan because
DCFS was in the process of terminating their parental
rights. He voiced his desire for K.R. to be placed with
Mother in her inpatient program. Father agreed to drug test
but stated he had no means to pay for it. He subsequently
sent the CSW negative results from several drug tests that
he undertook voluntarily when he could pay for them. He

2    Father claimed that he and Mother never engaged in
domestic violence, but that he was required to take the class
because of statements made by Rose.




                                10
also provided evidence he had taken a parenting class, was
still enrolled in a domestic violence class, and was trying to
get a sponsor in Narcotics Anonymous. Father claimed the
last time he used an illicit substance was when he used
marijuana in 2014.
       Mother began a six-month inpatient drug treatment
program in January 2021, and the CSW interviewed her
telephonically; Mother spoke with the CSW with her
counselor listening in. Contradicting her previous denial,
Mother admitted to the positive drug test in October 2020
but claimed that had been the only positive test. She
explained that she had been arguing with Father and,
applying a lesson she learned from a domestic violence class,
had asked a friend to come pick her up to remove her from
the situation and avoid escalating the argument. However,
this friend was the person who had introduced Mother to
drugs, and after being picked up, Mother subsequently used
methamphetamine. She did not return home for two days,
leaving K.R. in the care of Father. Despite Father’s status
as a registered drug offender, Mother claimed Father did not
use drugs and was unsure if he was aware she did.
       In discussing the detentions of her other children,
Mother claimed she had been pulled over by police who
found syringes in her car -- Mother told the CSW they
belonged to her mother-in-law, who was diabetic.3 Mother


3     According to the 2016 police report associated with this
arrest, Mother admitted to the officer “to being a regular
(Fn. is continued on the next page.)




                                       11
initially denied a history of substance abuse, but the CSW
heard Mother’s counselor encouraging her to be honest, and
the CSW was placed on hold. When the call resumed,
Mother confirmed a history of substance abuse but refused
to specify which substances. She did not know when she
began using and, after a while, admitted: “‘I do have a
problem. I am working on it.’” Mother stated she had been
at her current program since early January 2021. Despite
having claimed previously that she had finished her program
at Clinica Romero and that a certificate of completion was
pending, she now said she had been ten days away from
completing it when she moved to Georgia. In her current
program, she claimed to be testing both weekly and on a
random basis.
      The CSW spoke with another CSW who had
investigated the parents in a previous case. The previous
CSW indicated that Mother never worked on her substance
abuse issues and continued to use drugs despite attending
drug treatment programs. This CSW also noted that the
parents blamed Rose and DCFS for their predicament,
taking no responsibility for their own actions.




methamphetamine user” but, when asked why she had
hypodermic needles in her car, she stated it was because her
“‘boyfriend . . . slams meth’” (i.e., injects it intravenously).
During the DCFS investigation of this incident, Mother denied
any drug use, and MGM claimed the needles were for Rose’s
medication.




                                12
      E.    Adjudication and Disposition
      No witnesses testified at the April 2021 adjudication
hearing. Proceeding to oral argument, K.R.’s counsel asked
the court to dismiss the case, arguing that DCFS had failed
to meet its burden, and essentially was advocating that the
parents could “never redeem themselves” due to the
previously sustained cases. Counsel contended that the
parents had been responsive to DCFS, that the positive drug
test in October had been followed by multiple negative ones,
that K.R. was situated differently from his detained siblings,
and that there was no evidence either parent was ever under
the influence while caring for K.R. Mother’s counsel joined
the argument, arguing that DCFS had failed to demonstrate
a nexus between the parents’ behavior and harm to K.R.
Father’s counsel also joined, noting that both parents were
enrolled in services, that there was no evidence Father failed
to protect K.R., and that the Georgia equivalent of DCFS
had found no safety issues.
      DCFS’s counsel asked the court to sustain the petition
as pled, pointing to the extensive evidence in the previous
cases that the parents abused drugs, their prior and current
denials that they were drug abusers despite the ample
evidence to the contrary, and the fact that Mother’s use of
methamphetamine resulted from a simple domestic
disagreement, indicating Mother lacked the necessary coping
skills to address emotional issues without resorting to
substance abuse. DCFS’s counsel also pointed out that K.R.




                             13
was too young to verbalize any problems he experienced in
his parents’ care.
      The court sustained the petition, finding a long history
of substance abuse for both parents, and insufficient
evidence they had fully addressed the issue. As to Mother,
the court cited her repeated denials that she had a substance
abuse problem, her failure to complete previously ordered
programs, and the fact that she had yet to complete a drug
treatment program and maintain a period of sobriety
thereafter. As to Father, the court cited his status as a
registered drug offender, the termination of reunification
services for his other children, and the evidence that he had
used methamphetamine despite his denials to the contrary.
      Continuing to disposition, K.R.’s counsel asked the
court to release K.R. to both parents or at least to Mother.
Mother’s counsel joined, additionally informing the court
that Mother was in an inpatient drug treatment program
that would permit K.R. to reside with her. Father’s counsel
joined, noting that Father was attending Narcotics
Anonymous and Alcoholics Anonymous and had admitted he
abused substances before 2014, thus dispelling any
suggestion he was in denial of his problem.
      DCFS’s counsel countered that the parents were still in
denial about their substance abuse issues, and that K.R. was
a “very, very vulnerable child.” Potentially referring to
Mother’s request that K.R. be released to her at her
inpatient program, DCFS’s counsel stated that “although the




                             14
mother is participating in services, the mother needs to focus
on her sobriety.”
      The court removed K.R. from both parents, again citing
their unaddressed substance issues, their minimization of
the problems and their credibility issues, the fact that K.R.
was a child of “tender years,” and that “there are no
reasonable means by which the baby’s physical health can be
protected without removing from the parents.” However, the
court found the parents were making an effort and ordered
family reunification services. Both parents timely appealed.

                         DISCUSSION
      “On appeal, the ‘substantial evidence’ test is the
appropriate standard of review for both the jurisdictional
and dispositional findings.” (In re J.K. (2009) 174
Cal.App.4th 1426, 1433.) Under a substantial evidence
review, “‘we view the record in the light most favorable to
the juvenile court’s determinations, drawing all reasonable
inferences from the evidence to support the juvenile court’s
findings and orders. Issues of fact and credibility are the
province of the juvenile court and we neither reweigh the
evidence nor exercise our independent judgment.’” (In re
Joaquin C. (2017) 15 Cal.App.5th 537, 560.) “Evidence from
a single witness, even a party, can be sufficient to support
the trial court’s findings.” (In re Alexis E. (2009) 171
Cal.App.4th 438, 451.)




                             15
     A.    Substantial Evidence Supported the
           Jurisdictional Findings

            1.    Mother
      Citing Mother’s long history of substance abuse and
insufficient evidence that she had fully addressed the issue,
the court sustained the petition against Mother under
section 300(b)(1) and section 300(j). Mother argues that
substantial evidence did not support a finding that, as
alleged in counts b-1 and j-1, she had a long history of
substance abuse, or that there was a connection between any
purported drug use and harm to K.R. We disagree.
      In 2016, Mother’s daughter Rose informed DCFS that
she saw Mother smoke a white powder using a
methamphetamine pipe. In 2017, when Mother gave birth to
Ariel, she refused any tests for both herself and Ariel, and
attempted to leave the hospital as soon as possible, giving
rise to an inference that a lab test would have shown
substance abuse. Mother herself reported that in October
2020, after arguing with Father, she asked to be picked up
by the friend who introduced her to drugs, and that she later
used methamphetamine. Finally -- and only after her
counselor encouraged her to be honest -- Mother expressly
admitted she had a “‘problem’” and was “‘working on it.’”
Substantial evidence supported a finding that Mother had a
history of substance abuse.
      As for the court’s conclusion that this substance abuse
placed K.R. at risk, a parent may place a child at risk “by




                             16
placing or leaving drugs in a location or locations where they
were available to” the child, “by neglecting [the child]’s needs
in a way which might be reasonably expected to create the
kind of emotional and psychological conditions in which
substance abuse typically thrives,” and “by exposing [the
child] to her own drug use, thus impliedly approving such
conduct and even encouraging him to believe that it is an
appropriate or necessary means of coping with life’s
difficulties.” (In re Rocco M. (1991) 1 Cal.App.4th 814, 825.)
Here, Mother admitted to precipitously leaving her months-
old infant for two days so she could use methamphetamine.
Additionally, Mother constantly left her drug paraphernalia
where Rose found it, and used drugs in front of Rose, thus
normalizing their use. While there is no evidence that this
had yet happened in front of K.R., “evidence of past conduct
may be probative of current conditions.” (In re Yolanda L.
(2017) 7 Cal.App.5th 987, 993.)
       Moreover, Mother had yet to fully address her drug
abuse problem and, with one exception, consistently denied
having a drug problem. The CSW who had investigated
Mother’s previous case opined that Mother did not take
responsibility for her actions, instead blaming her daughter
or DCFS for her predicament. “One cannot correct a
problem one fails to acknowledge.” (In re Gabriel K. (2012)
203 Cal.App.4th 188, 197.) We also cannot ignore that
Mother was found to have physically abused Rose and Jesus;
it is not unreasonable to infer a nexus between the physical
abuse and Mother’s drug abuse. Additionally, Mother




                              17
consistently evinced a lack of forthrightness with DCFS, for
example falsely claiming she had completed her Clinica
Romero program, denying that she had ever tested positive
for drugs, and for the most part, denying her drug abuse
problem. On this record, we conclude substantial evidence
supported the finding that Mother’s substance abuse placed
K.R. at risk.
      Mother argues the court ignored evidence that she was
rehabilitated and not a danger to K.R., but such an
argument is essentially a request that we reweigh the
evidence, which we do not do. (In re Joaquin C., supra, 15
Cal.App.5th at 560.) The cases Mother cites are inapposite.4
      Mother also argues there is insufficient evidence she
failed to protect K.R. from Father’s substance abuse, as
alleged in counts b-2 and j-2. Because we find that the court
did not err in sustaining counts b-1 and j-1, we need not
address this argument. (In re Alexis E., supra, 171
Cal.App.4th at 451 [“When a dependency petition alleges


4      (In re Drake M. (2012) 211 Cal.App.4th 754, 767 [court
erred in finding jurisdiction due to Father’s use of marijuana,
absent evidence Father was under the influence when caring for
child -- but Mother had used meth in Rose’s presence and it was
reasonable to conclude she would do so in front of K.R.]; In re
Alexis E., supra, 171 Cal.App.4th at 453 [jurisdictional finding
affirmed where marijuana use was accompanied by irritability,
short-temperedness, and violence]; In re Destiny S. (2012) 210
Cal.App.4th 999, 1004 [court erred in finding jurisdiction when
child had never seen Mother’s drug use, and only potential harm
was from child occasionally smelling the resultant smoke].)




                               18
multiple grounds for its assertion that a minor comes within
the dependency court’s jurisdiction, a reviewing court can
affirm the juvenile court’s finding of jurisdiction over the
minor if any one of the statutory bases for jurisdiction that
are enumerated in the petition is supported by substantial
evidence. In such a case, the reviewing court need not
consider whether any or all of the other alleged statutory
grounds for jurisdiction are supported by the evidence”].)
However, were we to consider the argument, we would reject
it. Mother does not deny that she did not protect K.R. from
Father; she argues instead that insufficient evidence
supported a finding that Father’s drug abuse placed K.R. at
risk, and thus the court erred in finding she failed to protect
K.R. from a non-existent danger. As discussed below, we
find the court did not err in finding K.R. at risk from
Father’s drug abuse and therefore substantial evidence
supported the court’s decision to take jurisdiction under
counts b-2 and j-2 as well.5




5      Mother additionally argues that “[t]o meet its burden under
[section 300,] subdivision (b)(1), the Department had to show
neglectful conduct by mother” and contends DCFS failed in this
task. Father makes the same argument. However, our Supreme
Court has held that “the first clause of section 300(b)(1)
authorizes dependency jurisdiction without a finding that a
parent is at fault or blameworthy for her failure or inability to
supervise or protect her child.” (In re R.T. (2017) 3 Cal.5th 622,
624.)




                               19
             2.    Father
       The court sustained the petition as to Father, also
finding a long history of unaddressed substance abuse. The
court itself cited to the substantial evidence that supported
this finding: Father was a registered drug offender; his
reunification services in his previous case were terminated;
he was in denial regarding his drug problem; and though he
claimed he hadn’t used drugs since 2014, Mother stated in
2016 that he “‘slams meth.’” Rose saw him smoke it as well.
Father does not deny the existence of this evidence.
       As for evidence supporting that this history of
unaddressed substance abuse placed K.R. at risk, Father
also used methamphetamine in front of Rose, which
supported a finding that he would use in front of K.R. (In re
Rocco M., supra, 1 Cal.App.4th at 825.) Coupled with his
denial of a drug problem and his lack of candor regarding
when he last used drugs, we conclude substantial evidence
supported a finding that Father’s drug abuse placed K.R. at
risk. Further, Father also denied Mother had a drug
problem, and did nothing to protect K.R. from Mother,
providing an independent basis for the jurisdictional finding.
Like Mother, Father cites to evidence that might potentially
support a finding that he was not a risk to K.R. As noted,
this constitutes an inappropriate request that we reweigh
the evidence. (In re Joaquin C., supra, 15 Cal.App.5th at
560.)




                             20
      B.    Substantial Evidence Supported the
            Disposition
      The court’s dispositional order was supported by the
same evidence that supported its jurisdictional order. On
appeal, both parents contend the court erred in failing to
consider Mother’s attendance at drug treatment programs
and both parents’ participation in “services.” Again, we do
not reweigh the evidence.
      Father additionally argues the court erred by not
placing K.R. with Mother at her inpatient drug treatment
program.6 According to Mother, the program commenced
January 6, 2021, and was to last six months. Thus, even had
the court erred, the issue would likely be moot, as we could
not direct the court to place K.R. with Mother in a program
she no longer attends. In any event, we discern no error.
      There was no evidence regarding what supervision, if
any, Mother’s drug treatment program would have provided
K.R. Indeed, there was no evidence Mother was even
required to remain in the program. In short, nothing in the
record compelled the juvenile court to find placing K.R. in
Mother’s drug treatment facility would have safeguarded
him from harm.




6    Mother did not raise this argument, but did join in any
argument in Father’s brief “to the extent it inures to her benefit.”




                                21
                      DISPOSITION
     The court’s orders are affirmed.
     NOT TO BE PUBLISHED IN THE OFFICIAL
     REPORTS




                            MANELLA, P. J.

We concur:




WILLHITE, J.




COLLINS, J.




                     22